11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Dan Howard Industries, Inc.
            Appellant
Vs.                  No. 11-05-00057-CV -- Appeal from Harris County
The Commons at Willowbrook, Inc.
            Appellee
 
            The trial court signed the default judgment on August 16, 2004.  Dan Howard Industries, Inc.
filed a notice of restricted appeal on December 21, 2004.  TEX.R.APP.P. 30.  We dismiss the appeal.
            The clerk’s record was filed on January 31, 2005.  On February 8, 2005, this court notified
the parties that appellant’s brief was due to be filed in this court on or before March 2, 2005.  Neither
a brief nor an extension of time was filed.  On March 8, 2005, this court notified the parties that the
briefing due date had been extended to April 7, 2005, and that failure to file a brief by the April 7
deadline could result in the dismissal of the appeal for want of prosecution.  TEX.R.APP.P. 38.8(a). 
There has been no response to our March 8 letter, and neither the brief nor a motion has been
received.
            The appeal is dismissed for want of prosecution.
 
                                                                                                PER CURIAM
 
April 14, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.